DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

Response to Amendment

The Amendment filed 4MAY2022 has been entered. Claims 1 – 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 4MAY2022 have been fully considered but they are not persuasive:

Argument 1: III. Amended Claims 5 and 7 Are Patentable Over the Prior Art: “Specifically, the Office Action (pp. 3 and 4) cited paragraph [0061] and FIG. 4 of Mukherjee. The cited portions of paragraph [0061] state that … Assuming that the ‘wireless telecommunications system’ of Mukherjee is mapped to the claimed ‘radio-based private network’ and the ‘cloud computing environment’ of Mukherjee is mapped to the claimed ‘cloud provider network,’ Applicant notes that Mukherjee fails to disclose the subject matter of amended claim 5 because Mukherjee states that the ‘cloud computing environment [is] associated with the wireless telecommunications system’ while Applicant has claimed that the ‘cloud provider network’ is “operated by the third-party separate from the organization” with a ‘site’ that receives ‘coverage’ from the ‘radio-based private network.’”
Response 1: The Examiner first notes that ¶ 0057 describes the Core network 360 as including “various types of core network architectures, such as a 5G NG Core (e.g., core network 300 of FIG. 3), an LTE EPC, and/or the like. … core network 360 can be implemented on physical devices, such as a gateway, a mobility management entity, and/or the like” and ¶ 0061 (largely illustrated in Fig. 4) describes a network service provider’s core network (e.g., the Core Network 360 of Fig. 3) where “one or more of the functional elements can be implemented on one or more computing devices of a cloud computing environment associated with the wireless telecommunications system.” The Standardized architectures of the 3rd Generation Partnership Project’s (3GPP) 5G/NG Core and/or Evolved Packet Core (EPC) are considered to be well known by one of ordinary skill in the art.
Mapping wise, it would be MUKHERJEE’s “core network” and “private enterprise MEC environment” that would map to the present Application’s “cloud provider network” and “radio-based private network” respectively.
In context as to argument “that the ‘cloud provider network’ is “operated by the third-party separate from the organization,” the Examiner notes that “association,” is therefore, interpreted as being directed to operation (e.g., management or ownership). Paragraph 0014 of MUKHERJEE (“furthermore, the enterprise may a customer of a network service provider associated with the core network”) clearly discloses the relationship to be one of customer-seller.
While specific paragraph citations were updated necessitated by amendment, no changes were made to the cited prior art.  

Allowable Subject Matter

Claims 1 – 4 and 14 - 20 allowed.
Claims 11 - 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0235952 to MUKHERJEE et al. (hereinafter “MUKHERJEE”) in view of U.S. Patent Publication 2018/0343567 to ASHRAFI.

Regarding Claim 5 (Currently Amended), MUKHERJEE discloses a cellular network, comprising:
at least one cell that provides a radio-based private network coverage for at least one site of an organization (an enterprise … may set up a private enterprise MEC environment that can be accessed only by UEs associated with the entity (e.g., UEs registered to and/or utilized by employees and/or representatives of the enterprise). [¶ 0010] … As further shown in FIG. 1A, and by reference number 110, the network orchestrator provisions an enterprise RAN. The enterprise RAN may be a private RAN that can be accessed only by UEs associated with the enterprise. … the enterprise base station may be configured to enable communication with UEs that are on a campus or location of the enterprise (which is identified as the “enterprise area” in FIG. 1A). … the enterprise base station may be an LTE base station, an eLTE base station, a standalone NR base station, or a non-standalone NR base station. [¶ 0015] … Private RAN 340 includes one or more base stations. [¶ 0053]. The Examiner notes that while no explicit definitions for “site” or “organization” are found in the present disclosure, any/all “organizations” having a network coverage (i.e., a physical presence) will have “at least one site.”); and
at least one computing device in at least one regional zone of a plurality of regional zones of a cloud provider network (Example implementation 100 is described in connection with an enterprise, which may be a private entity. However, example implementation 100 may correspondingly apply to any other type of private entity. Furthermore, the enterprise may a customer of a network service provider associated with the core network. The network service provider may provide communication services involved in configuring a private network that includes a private 5G MEC environment, as described herein. [¶ 0014] … the network orchestrator may configure a communication link between the enterprise RAN and the core network to permit UEs in communication with the enterprise RAN to communicate with another RAN associated with the core network (e.g., a public RAN or a RAN available to other subscribers associated with the network service provider). [¶ 0022] … Computing resource 315 includes one or more personal computers, workstation computers, server devices, or another type of computation and/or communication device. … computing resource 315 may host private network platform 310. The cloud resources may include compute instances executing in computing resource 315, storage devices provided in computing resource 315, data transfer devices provided by computing resource 315, etc. [¶ 0046] … Core network 360 can include various types of core network architectures, such as a 5G NG Core (e.g., core network 300 of FIG. 3), an LTE EPC, and/or the like. … core network 360 can be implemented on physical devices, such as a gateway, a mobility management entity, and/or the like. [¶ 0057] … As shown in FIG. 4, core network 400 can include a number of functional elements. The functional elements can include, for example, an NSSF 402, an NEF 404, an NRF 406, a UDM component 408, a PCF 410, an AF 412, an AUSF 414, an AMF 416, an SMF 418, and a UPF 420. … Each of the functional elements shown in FIG. 4 is implemented on one or more devices associated with a wireless telecommunications system. … one or more of the functional elements can be implemented on physical devices, such as an access point, a base station, a gateway, a server, and/or the like. … one or more of the functional elements can be implemented on one or more computing devices of a cloud computing environment associated with the wireless telecommunications system. … the core network 400 can be operatively connected to a private MEC environment (e.g., private MEC environment 320), a RAN (e.g., public RAN 350, private RAN 340, and/or the like), a data network, and/or the like, via wired and/or wireless connections with UPF 420. [¶ 0061]. The Examiner notes that lacking an explicit definition to the contrary, “regional zone” is interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., as any continuous area that differs in some respect, or is distinguished for some purpose, from adjoining areas. Furthermore, “regional zone” is not necessarily or explicitly interpreted as an area defined/bounded by a Radio Frequency (RF) signals. See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims), 
wherein the at least one computing device implements at least one network function for an associated core network of the radio-based private network and the cloud provider network is operated by a third-party separate from the organization (the enterprise may a customer of a network service provider associated with the core network. The network service provider may provide communication services involved in configuring a private network that includes a private 5G MEC environment, as described herein. [¶ 0014] … Core network 360 can include various types of core network architectures, such as a 5G NG Core (e.g., core network 300 of FIG. 3), an LTE EPC, and/or the like. … core network 360 can be implemented on physical devices, such as a gateway, a mobility management entity, and/or the like. [¶ 0057]. … Network orchestrator 370 includes one or more functions of core network configured to perform management and orchestration of private MEC environment 320, private RAN 340, public RAN 350, and/or the like. [¶ 0058] … 
As shown in FIG. 4, core network 400 can include a number of functional elements. The functional elements can include, for example, an NSSF 402, an NEF 404, an NRF 406, a UDM component 408, a PCF 410, an AF 412, an AUSF 414, an AMF 416, an SMF 418, and a UPF 420. … Each of the functional elements shown in FIG. 4 is implemented on one or more devices associated with a wireless telecommunications system. … one or more of the functional elements can be implemented on physical devices, such as an access point, a base station, a gateway, a server, and/or the like. … one or more of the functional elements can be implemented on one or more computing devices of a cloud computing environment associated with the wireless telecommunications system. … the core network 400 can be operatively connected to a private MEC environment (e.g., private MEC environment 320), a RAN (e.g., public RAN 350, private RAN 340, and/or the like), a data network, and/or the like, via wired and/or wireless connections with UPF 420. [¶ 0061]. The Examiner notes that: 1) lacking an explicit definition to the contrary, “associated” is interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, i.e., having some relationship or being connected/allied in some way; and 2) consistent with at least e.g., ¶¶ 0024 and 0035 of the present Specification, “organization” is interpreted in its ordinary and customary English meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as an administrative/functional structure, enterprise, business, company, or other group of persons organized for some end or work (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims))

While: 1) a “site of an organization” is interpreted as any physical/geographic site (e.g., area region space zone premise building structure warehouse facility office campus) providing coverage to the organization and/or authorized users/employees, i.e., there is no “site” covering an organization or authorized users/employees that is not interpreted, in some, way, shape, or form as not having some association with an “organization;” and 2) a private network as disclosed by MUKHERJEE obviously exists to serve the organization and/or the authorized employees/users of the organization, MUKHERJEE does not explicitly disclose a “site.”

However, in the same field of endeavor, ASHRAFI teaches: 
at least one cell that provides a radio-based private network coverage for at least one site of an organization (There are many applications for enterprises that have specific benefits from their private network 302 which may not simply be supported on public networks.  The reasons to deploy a private network 302 include improved coverage, capability and control.  Enterprises can guarantee coverage at their facility or location by deploying their own private network 302.  This is necessary where public networks do not exist or are not robust, but can also apply to indoor and campus locations, factories, warehouses, power plants, etc. [¶ 0083])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MUKHERJEE with that of ASHRAFI for advantage of private entities and individuals to provide private wireless networks that can meet a variety of potential user needs. (ASHRAFI: ¶ 0004)  

Regarding Claim 7 (Original), the combination of MUKHERJEE and ASHRAFI teaches the system of claim 5. 
MUKHERJEE further discloses: 
further comprising at least another computing device in a cloud provider substrate extension of the cloud provider network located on a premises of the organization, the at least another computing device implementing the at least one network function (As further shown in FIG. 1A, and by reference number 120, the network orchestrator provisions the enterprise platform to provide the enterprise MEC environment. … the network orchestrator may deploy and/or install the VNFs and/or authentication/policy functions to the enterprise platform to implement the enterprise MEC environment. … such VNFs may include one or more Next Generation Core (NGC) network functions.  The NGC network functions may include one or more of a network slice selection function (NSSF), a network exposure function (NEF), a network resource function (NRF), an applications function (AF), a session management function (SMF), a user plane function (UPF), and/or the like.  Additionally, or alternatively, the VNFs may include a combination of one or more NGC network functions and one or more Evolved Packet Core (EPC) network functions, such as a mobility management entity, a serving gateway (S-gateway), a packet data node gateway (PGW), and/or the like. [¶ 0017] … the VNFs of the enterprise MEC environment may be configured within one or more of the enterprise platforms to provide a MEC orchestrator to provide system level management and coordinate services provided by each of the enterprise platforms. [¶ 0018])

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over MUKHERJEE in view of ASHRAFI and U.S. Patent Publication 2019/0191329 to GUNDAVELLI et al. (hereinafter “GUNDAVELLI”).


Regarding Claim 6 (Original), the combination of MUKHERJEE and ASHRAFI teaches the system of claim 5. 
While MUKHERJEE discloses quality-of-service (In this way, a private MEC environment can be configured to host MEC applications, associated with a private entity (e.g., the enterprise of example implementation 100), that require a service-based architecture that offers URLLC, relatively high throughput, scalability, QoS on a per-flow basis, flexible bandwidth allocation, and/or the like. [¶ 0034]), and while it would be obvious that different applications may have their own flows (with different QoS levels), the combination of MUKHERJEE and ASHRAFI does not explicitly teach, or is not relied on to teach: 
wherein the radio-based private network provides 
a first quality-of-service level for a first application of the organization, and 
a second quality-of-service level for a second application of the organization.
	
However, in the same field of endeavor GUNDAVELLI teaches: 
wherein the radio-based private network provides 
a first quality-of-service level for a first application of the organization, and a second quality-of-service level for a second application of the organization (System 100 is shown including a mobile network 105.  Mobile network 105 includes elements operated by a mobile operator (also referred to herein as a service provider (SP)), such as a radio access network (RAN) 140, a packet core 110 (also referred to as a core network), and a private network core 120. [¶ 0018] … Various enterprise applications may be executed (i.e. may run) on devices 180 and 195 of enterprise networks 150 and 170.  An enterprise application may be any application (i.e. software) that runs on a device in an enterprise network (e.g. on any device 180 or 195).  The packet flows (also referred to herein as traffic flows or simply as "flows") for various enterprise applications may require different levels of qualities of service. [¶ 0025]. The Examiner notes that as no clear unambiguous definition for “application” is found in the present disclosure, consistent with general understanding of Persons Of Skill In The Art (POSITA), an application (i.e., “app,” “software application,” or “application software”) is interpreted as computer program/instruction/software/code that is not part of the Operating System (OS) per se., but as a program designed to carry out a specific task other than relating to the general operation of the computer itself.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MUKHERJEE and ASHRAFI with that of GUNDAVELLI for advantage of managing packet flows … for various enterprise applications [which] may require different levels of qualities of service. (GUNDAVELLI: ¶ 0025)

Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over MUKHERJEE in view of ASHRAFI, and U.S. Patent Publication 2021/0329583 to BAEK et al. (hereinafter “BAEK”).

Regarding Claim 8 (Original), the combination of MUKHERJEE and ASHRAFI teaches the system of claim 7.
While the combination of MUKHERJEE and ASHRAFI does not explicitly teach, or is not relied on to teach, in the same field of endeavor BAEK teaches: 
further comprising instructions executable in the at least one computing device that when executed cause the at least one computing device to at least:
receive a request from the organization to transfer the at least one network function from the at least one computing device to the at least another computing device; and cause the at least one network function to be transferred from the at least one computing device to the at least another computing device in response to the request (CN 104 may further include at least one of entities such as policy control function (PCF), network slice selection function (NSSF), network exposure function (NEF), NF repository function (NRF), and application function (AF). [¶ 0041] … the cellular network may be a private cellular network or a public cellular network.  The private cellular network is a network constructed by a specific institution (e.g., a company, a school), and may be a network allowing its access to limited users.  The public cellular network is a network constructed by a communication operator, and may be a network allowing its access to any subscribed users. [¶ 0044] … the private network may be divided into a private network of a type A and a private network of a type B according to the type of the private network.  The private network of the type A may be a private network associated with the public network and operated by the operator of the public network.  The private network of the type B may be a private network not associated with the public network and operated independently. [¶ 0045] … Referring to FIG. 5B, a type A private network 550 may be associated with a public network 590, and may be managed by the same operator as the operator of the public network 590.  The UE 510 may access a CN of the type A private network through a RAN 560a, and the CN of the type A private network may include an AMF 560b which performs functions for mobility management and/or registration management of the UE, an AUSF 560c which performs a function for the authentication of the UE 510, a UDM 560f which manages information related to the subscription of the UE 510, an SMF 560d which performs a function for session management, and an UPF 560e which performs a function for forwarding user data. [¶ 0073] … In step 709, the AMF 560b determines that the registration for the public network 720 is required.  The AMF 560b may determine whether the access management of the UE 510 should be conducted in the public network 720 as well as in the private network 710.  The AMF 560b may identify that the private network 710 to which the UE 510 tries to access is managed by the operator of the public network 720 accessed by the UE 510. [¶ 0100]. The Examiner notes that e.g., AMF functionality is transferred between Operator managed public and private networks.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MUKHERJEE and ASHRAFI with that of BAEK for advantage to enable a terminal to effectively access a private network. (BAEK: ¶ 0012)

Regarding Claim 9 (Original), the combination of MUKHERJEE and ASHRAFI teaches the system of claim 5. 
While the combination of MUKHERJEE and ASHRAFI does not explicitly teach, or is not relied on to teach, in the same field of endeavor BAEK teaches: 
wherein at least one radio unit and at least one antenna implementing the at least one cell are operated by a cloud service provider that also operates the cloud provider network (the cellular network may be a private cellular network or a public cellular network.  The private cellular network is a network constructed by a specific institution (e.g., a company, a school), and may be a network allowing its access to limited users.  The public cellular network is a network constructed by a communication operator, and may be a network allowing its access to any subscribed users.  In various embodiments, the private cellular network may be referred to as a private network, and the public cellular network may be referred to as a public network. [¶ 0044] … the private network may be divided into a private network of a type A and a private network of a type B according to the type of the private network.  The private network of the type A may be a private network associated with the public network and operated by the operator of the public network. [¶ 0045])

Motivation to combine the teaching of MUKHERJEE and ASHRAFI with that of BAEK given in Claim 8 above.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over MUKHERJEE in view of ASHRAFI, and U.S. Patent Publication 2010/0199325 to RALEIGH.

Regarding Claim 10 (Original), the combination of MUKHERJEE and ASHRAFI teaches the system of claim 5. 
While the combination of MUKHERJEE and ASHRAFI does not explicitly teach, or is not relied on to teach, in the same field of endeavor RALEIGH teaches: 
wherein a usage metric corresponding to a usage of the radio-based private network is tracked for the organization by a cloud service provider (As shown in FIG. 1, various server functions within the service controller 122 are provided.  In some embodiments, a service history server 158 collects service usage measures from one or more of the device DAS agents and/or from various sources of potential network based service usage databases, such as the access network service usage 142 (e.g., carrier charging data record (CDR) systems), private network service usage 144 (e.g., MVNO or enterprise network service usage accounting system), and/or billing, mediation service usage log, reconciliation 148 (e.g., service provider billing or mediation system). [¶ 0037])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of MUKHERJEE and ASHRAFI with that of BAEK for advantageous for one or more of the device assisted service agents to maintain a record of the service usage reports. (RALEIGH: ¶ 0073)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/           Examiner, Art Unit 2644